Citation Nr: 0426598	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire




THE ISSUES

1.  Entitlement to an original compensable rating for the 
service-connected right knee strain as secondary to the 
service-connected left knee disability.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of left knee injury.  

3.  Entitlement to a rating in excess of 30 percent for the 
service-connected residuals of left foot crush injury.  

4.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

5.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:  Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from November 1981 to April 1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a hearing held at the RO in November 2003.  

The issue of an increased rating for the service-connected 
left knee injury and the residuals of left foot crush injury 
are addressed in the Remand portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appellant's claim has been obtained.  

2.  The service-connected right knee disability is shown to 
be manifested by degenerative arthritis resulting in limiting 
painful motion; neither instability nor recurrent subluxation 
is demonstrated.  

3.  The veteran is not shown to have a current hearing 
disability in either ear for VA compensation purposes.  

4.  The veteran currently is shown to have tinnitus that as 
likely as not is due to noise exposure in service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate rating of 
10 percent for the service-connected right knee disability 
manifested by degenerative arthritis with functional loss due 
to pain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5003, 5257 
(2003).  

2.  The claim of service connection for a bilateral hearing 
loss is denied by operation of law.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.385 (2003).  

3. By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2002). The VCAA and the implementing regulations 
pertinent to the issues on appeal are liberalizing and are 
therefore applicable to the issues on appeal. See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. 

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in March 
2002 and October 2002 rating decisions, and the February 2003 
Statement of the Case (SOC), the RO has notified him of the 
evidence needed to substantiate his service connection and 
increased rating claims .  

Further, in letters dated in January 2002 and June 2002 
letter, the RO informed the veteran of what information or 
evidence was needed from him and what the VA would do to 
assist him. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which he has referred (i.e., from VA).  

Additionally, the RO has provided the veteran with the 
opportunity for a hearing at the RO that was held in November 
2003.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  

Taking these factors into consideration, there is no 
prejudice to the claimant in proceeding to consider the 
following claims on the merits. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  


Higher initial rating (compensable) for right knee strain

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5256 for ankylosis of the knee, is not for 
application in this case as there has been no objective 
medical evidence of any such disability.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  

The evaluation of the same disability or the same 
manifestation of a disability under different Diagnostic 
Codes is to be avoided when rating a veteran's service- 
connected disabilities.  38 C.F.R. § 4.14 (2003).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

The Board notes that the VA General Counsel has issued a 
precedential opinion holding that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology. VAOPGCPREC 23-97.  VAOPGCPREC 23- 
97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 
Fed. Reg. 56,704 (August 14, 1998).  

Before proceeding with its analysis of the veteran's claims, 
the Board finds that some discussion of the Court's holding 
in Fenderson v. West, 12 Vet. App. 119 (1999), is warranted.  
In that case, the Court emphasized the distinction between a 
new claim for an increased rating for a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating for 
a disability where it has just been recognized as service-
connected.  When assessing an increased rating claim, the 
rule of Francisco v. Brown holds that the current level of 
disability is of primary importance.  7 Vet. App. 55, 58 
(1994).  

However, where, as here, the veteran has expressed 
dissatisfaction with the assignment of initial ratings for 
his heart disease and mental disorder, the Francisco rule 
does not apply; rather, VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

In this case, in a March 2002 decision, the RO granted 
service connection and assigned a noncompensable evaluation 
for right knee strain secondary to the service-connected left 
knee disability, effective on December 14, 2001, the date of 
claim.  The veteran's right knee disability was rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The veteran has testified that his right knee condition has 
worsened and that, in October 2003, he sought emergency care 
due to extreme pain and stiffness.  

On VA examination in January 2003, the veteran reported onset 
of right knee problems in 2000.  He complained of pain, 
weakness and stiffness with occasional swelling.  He reported 
that his right knee gave way once a week and that he 
experienced some locking.  

The veteran ambulated with a cane.  He reported no surgery or 
definite injury to the right knee.  Flare-ups of moderate 
pain were reported to occur after standing in the cold or 
driving.  Flare-ups occurred monthly and lasted approximately 
one week.  The examiner noted that, during a flare-up, the 
veteran could lose a few more degrees of function.  

On examination of the right knee, there was no instability or 
definite swelling.  Palpation showed no painful areas or 
thickening of the synovium.  Active flexion of the right knee 
was 0 to 110 degrees with pain.  Passive flexion was to 120 
degrees.  No crepitation was palpated on flexion or 
extension.  

On repetitive flexion and extension of the right knee the 
examiner observed slight fatigability and lack of endurance.  
His reflexes were reported as "normal" with no loss of 
sensation in the lower extremities.  

The examiner's diagnosis was that of right knee strain with 
limited flexion, painful motion, and slight fatigability and 
lack of endurance on repetitive motion.  No instability was 
present in the right knee.  

A December 2003 VA diagnostic radiology report of the right 
knee showed mild degenerative arthritis in the patellofemoral 
joint.  

With respect to whether a compensable rating is warranted on 
the basis of limitation of motion with arthritis, the Board 
notes that the medical evidence fails to reveal any 
supportive findings.  

In fact, even with the veteran's complaints of pain and 
weakness, the January 2003 VA examination report reflects his 
ability to flex his knee to at least 110 degrees.  As such, 
application of Diagnostic Code 5260 or 5261 would not result 
in a higher rating assignment based on actual limitation of 
motion.  

As noted, in a March 2002 rating decision the RO granted a no 
percent evaluation, effective on December 14, 2002.  A 10 
percent evaluation contemplates slight knee impairment.  A 20 
percent evaluation contemplates moderate knee impairment, 
and, a 30 percent evaluation contemplates severe knee 
impairment with recurrent subluxation or lateral instability.  

With respect to whether a compensable rating is warranted on 
the basis of recurrent right knee subluxation, under 
Diagnostic Code 5257, the Board notes that the medical 
evidence for the period fails to reveal any findings of knee 
impairment, manifested by subluxation or instability.  

On recent examination, the VA examiner found no instability 
present in the right knee.  Subluxation was not found on VA 
examination.  As such, an initial compensable rating based on 
recurrent subluxation or instability of the left knee is not 
warranted.  Consideration has been given to assigning staged 
ratings; however, as discussed above, at no time during the 
period in question has the disability warranted ratings in 
excess of those assigned. See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Further, consideration has been given to the potential 
application of VA General Counsel precedential opinion which 
held that a claimant who has arthritis and instability of a 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, while cautioning that any such separate rating must be 
based on additional disabling symptomatology. VAOPGCPREC 23-
97.  VAOPGCPREC 23- 97, 62 Fed. Reg. 63,604 (July 1, 1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

In this case, the Board finds that a 10 percent rating is 
warranted for the veteran's degenerative arthritis as shown 
on x-ray report dated in December 2003.  On recent VA 
examination, the veteran had right knee flexion to from 0 to 
110 degrees.  Also, the VA examiner noted that the veteran 
could lose more degrees of function during a period of flare-
up.  

The Board notes that while the limitation of motion of the 
right knee is noncompensable under Diagnostic Codes 5260 or 
5261, a 10 percent rating is for application for his 
degenerative arthritis under Diagnostic Code 5003.  
VAOPGCPREC 23-97.  VAOPGCPREC 23- 97, 62 Fed. Reg. 63,604 
(July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 
14, 1998).  

Inasmuch as his degenerative arthritis has not been more than 
10 percent disabling since filing his claim on December 14, 
2001, he is not entitled to a "staged" rating under Fenderson 
because the compensable rating represents his highest level 
of disability since filing his claim, and he already has a 
rating at this level retroactive to the date of his claim.  

Upon reviewing the rating criteria in relation to the 
complete medical history of the disability in question, the 
current manifestations, and the effect the disability may 
have on earning capacity, the Board finds that the veteran's 
disability warrants a compensable evaluation.  38 C.F.R. 
§ 4.1, 4.2.  The evidence supports the assignment of a 10 
percent evaluation since the effective date of the grant of 
service connection.  


Service connection for hearing loss and tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).  

In this case, the veteran's DD Form 214 reflects that the 
veteran was served in the US Army from November 1981 to April 
1985 with five months of foreign service.  His primary 
specialty for a 3-year period was cannon crewman.  

The veteran testified that, as part of the artillery unit, he 
fed ammunition to guns and served as the driver of trucks 
carrying howitzers and water.  He stated that he first 
noticed his bilateral hearing loss in the mid-1990's.  

The veteran is claiming service connection for bilateral 
hearing loss and tinnitus and asserting that they are due to 
noise exposure in military service.  Service medical records 
are negative for hearing loss or tinnitus.  

On the authorized audiological evaluation in at enlistment in 
October 1981, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
30
5
0
0
0

There are no findings of speech audiometry testing at this 
time.  The veteran was found to be qualified for enlistment 
with no disqualifying defects.  

On the authorized audiological evaluation at separation in 
October 1984, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
10
5
10
LEFT
10
5
0
5
5

Again, no speech audiometry findings were provided in this 
examination.  On the veteran's report of medical history, 
there was no complaint of hearing loss.  

The veteran testified that he did not seek VA or private 
medical treatment for his hearing loss or tinnitus.  He 
stated that he had not been considered for hearing aids or 
been given hearing aids.  The veteran noted that, since his 
military discharge in 1985, the veteran worked in offices and 
reported no further noise exposure after service.  

The veteran was examined in January 2003 for VA purposes.  On 
the authorized audiological evaluation in January 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
10
15
10
5
15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 in the left ear.  
Tympanograns showed Type A, bilaterally with normal middle 
ear pressure, amplitude and shape.  

The VA examiner's diagnosis included that of hearing within 
normal limits and periodic tinnitus.  

The examiner opined that, given no hearing loss or shift in 
hearing thresholds at the time of examination, and 
considering the veteran's reports of tinnitus 8 to 9 months 
ago, it was "unlikely" that the tinnitus is related to 
hearing loss or time in the service.  

The veteran testified that the VA examiner who conducted the 
January 2003 examination was incorrect in reporting that the 
veteran's onset of tinnitus was 8 or 9 months prior to the 
examination.  As noted, the veteran reported onset of 
tinnitus a few years following his military discharge in 
1985.  

Because of the veteran's military occupational specialty as 
cannon crewmember, there is a basis for concluding that he 
was exposed to noise trauma.  

Considering the veteran's credible testimony and the apparent 
misstatement made in connection with the recent VA 
examination, the Board finds that it is at least as likely as 
not that his current tinnitus is due to the extensive noise 
exposure in service.  By extending the benefit of the doubt 
to the veteran, service connection for tinnitus is granted.  

However, given the recent testing did not reveal findings of 
a hearing disability for VA compensation purposes, the claim 
of service connection for a bilateral hearing loss must be 
denied by operation of law.  

There has been no finding that the auditory threshold in any 
of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 
Hertz is 40 decibels or greater; that the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or that the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  





ORDER

An increased rating of 10 percent for the service-connected 
right knee strain is granted, subject to the regulations 
governing the payment of VA monetary benefits.  

Service connection for tinnitus is granted.  

The claim of service connection for a bilateral hearing loss 
is denied.  



REMAND

In this case, the veteran has reported receiving treatment 
for his left knee and foot conditions from VA and private 
healthcare providers since 1985.  While the file contains 
some VA medical records dating back to 1995, it is clear that 
the record is incomplete.  

As such, the RO must make an attempt to obtain a complete set 
of the veteran's treatment records.  VA is obligated to 
obtain relevant treatment records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2003).  

Further, under the revised duty to assist, in claims for 
disability compensation requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

The Board also notes that while the RO considered entitlement 
to higher ratings under alternative diagnostic criteria, 
entitlement to separate ratings has not been adequately 
addressed.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court recognized that the critical element in assigning 
separate ratings resulting from a disability is that none of 
the symptomatology for any one of the disorders is 
duplicative of or overlapping with the symptomatology of 
other disorders.  

VA General Counsel precedent opinion held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion. See VAOPGCPREC 23-97.  

As such, the RO should schedule the veteran for an orthopedic 
examination in order to evaluate the severity of the service-
connected disability.  

With regard to the veteran's left foot disability, the Board 
finds that further development is required.  In service, the 
veteran sustained a left foot crush injury with resultant pes 
cavus hallux rigidus/limitus/abductovalgus and degenerative 
joint disease of the great toe.  

In a July 1985 rating action, the RO granted an initial 30 
percent rating for the veteran's left foot disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Following the veteran's June 1993 increased rating claim, the 
RO in a July 1993 rating action granted a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30 following 
a McBride bunionectomy with exostectomy (first metatarsal), 
ostotomy (dorsiflexor biplane), and bicortial screw fixation.  

The RO continued the veteran's 30 percent evaluation of a 
left foot disability in rating decisions dated in August 
1993, June 1995, March 1998, October 1998, and March 2002.  

Currently, the veteran receives the maximum rating under 
Diagnostic Code 5284, at 30 percent.  Diagnostic Code 5284 
provides for a 30 percent evaluation for severe foot injuries 
and a 40 percent evaluation is assigned for actual loss of 
the use of the foot. 38 C.F.R. § 4.71a (2003).  

In his November 2003 testimony, the veteran complained of 
increasing problems with his left foot.  Based on the 
evidence of record, it is unclear whether the veteran's 
current level of disability demonstrates and actual loss of 
use of the left foot.  The Board notes that the veteran's 
left foot was last examined for VA purposes in May 2002.  

Given the time period since the veteran's most recent VA 
opinion, evidence of ongoing treatment, and the veteran's 
complaints of increased severity of his left foot disability, 
a current examination is warranted.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following:

1.  The RO should ascertain from the 
veteran all sources of treatment (VA and 
private) received for his orthopedic 
conditions since 1995.  The RO should 
then obtain complete copies of reports of 
all such treatment.  

2.  The veteran should then be scheduled 
for a VA orthopedic examination to 
ascertain the current severity of his 
service-connected left knee disability.  
The claims folder must be available to, 
and reviewed by, the examiner.  The 
examiner must reconcile any opinions 
provided with the other medical evidence 
of record, including the May 2002 and 
April 1998 VA examination reports.  The 
examiner must provide range of motion 
findings for the left knee, including 
flexion and extension, and address the 
degree to which the disorder is 
manifested by recurrent subluxation or 
instability.  Any additional loss of 
motion due to objective evidence of 
functional loss due to pain on use or due 
to flare-ups should be noted. The 
examiner should provide a complete 
rationale for any opinions given.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected left 
foot disability.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  In 
particular, the examiner should conduct 
an examination of the left foot to 
determine whether pain, weakness, 
fatigability, loss of endurance, or 
incoordination exists.  If so, the 
examiner should indicate the extent of 
any resulting functional limitation in 
terms of the degree of loss of motion 
beyond that shown clinically.  The 
examiner should also address whether any 
ankle involvement or actual loss of use 
of the left foot is/are present.  The 
examiners should describe all symptoms of 
the veteran's left foot disability.  

4.  The RO should then review the issues 
on appeal, with consideration of all 
applicable laws and regulations.  The RO 
should determine whether the evidence 
demonstrates separate ratings are 
warranted for limited motion (Diagnostic 
Codes 5260 and 5261) and for other left 
knee impairment (Code 5257).  If any issue 
still on appeal remains denied, the 
appellant and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and afforded the 
opportunity to respond.  

Thereafter, if indicated, the case should then be returned to 
the Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



